F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          SEP 9 1997
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    HORACE MANN INSURANCE
    COMPANY, an Illinois Corporation,

               Plaintiff-Appellee,
                                                       No. 96-6346
    v.                                          (D.C. No. CIV-95-1725-R)
                                                      (W.D. Okla.)
    ROXANNA MYERS, Personal
    Representative of the Estate of
    John W. Myers, Deceased;
    ROXANNA MYERS, an individual;
    ORVILLE E. MYERS, an individual,

               Defendants-Appellants.




                            ORDER AND JUDGMENT *



Before KELLY and HENRY, Circuit Judges, and DOWNES, ** District Judge.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
       Honorable William F. Downes, District Judge, United States District Court
for the District of Wyoming, sitting by designation.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      Horace Mann Insurance Company brought this diversity action for

declaratory judgment to ascertain its rights and obligations under an automobile

insurance policy issued to defendants Roxanna Myers and Orville Myers.

Defendant Roxanna Myers, as personal representative, made a claim under the

policy for the death of the Myerses’ minor son John W. Myers, who was killed

while riding in a motor vehicle driven by Mr. Myers. The district court entered

summary judgment, concluding that Oklahoma state law permits defendants to

recover only the statutorily mandated minimum coverage amount of $10,000,

rather than the $100,000 defendants claimed. We have jurisdiction under

28 U.S.C. § 1291 and we affirm.

      The automobile insurance policy issued to defendants Roxanna Myers and

Orville Myers contains an exclusion from coverage for members of the insureds’

household, which applied to the decedent. The Myerses assert that the household

members exclusion does not apply because it is invalid under Oklahoma law or, in

the alternative, the insurance policy was ambiguous and therefore the question of

their reasonable expectation of coverage presented a jury question. They also


                                         -2-
argue that because the insurance coverage went into effect before they received a

copy of the full policy, they are entitled to rely on the preliminary application

documents which did not refer to the household member exclusion. Lastly, they

maintain that the district court should have certified a question of law to the

Oklahoma Supreme Court.

      We review de novo the district court’s summary judgment order, applying

the same standards as the district court under Fed. R. Civ. P. 56(c). See Wolf v.

Prudential Ins. Co. of Am., 50 F.3d 793, 796 (10th Cir. 1995). There is no

dispute that Oklahoma state law controls. In applying Oklahoma law, we afford

no deference to the district court’s legal rulings. See Salve Regina College v.

Russell, 499 U.S. 225, 238-39 (1991).

      The Myerses argue that summary judgment was inappropriate because the

question of their reasonable expectations of insurance coverage was a jury

question. Oklahoma has recognized the doctrine of reasonable expectations

which applies where an insurance policy is ambiguous or contains “exclusions

which are masked by technical or obscure language or which are hidden in policy

provisions.” Max True Plastering Co. v. United States Fidelity & Guar. Co., 912
P.2d 861, 863 (Okla. 1996). Contrary to defendants’ argument, the question of

whether the policy is ambiguous or contains obscure exclusions is for the court,

not the jury, to decide. See id. at 865, 869. Based on our independent review of


                                          -3-
the insurance policy, we hold that the policy is not ambiguous and the household

members exclusion challenged here is not technical, obscure or hidden.

Accordingly, the doctrine of reasonable expectations does not apply.

      We turn to the Myerses’ claim that the household members exclusion is

void under Oklahoma law. In Nation v. State Farm Insurance Co., 880 P.2d 877

(Okla. 1994), a plurality held that a household exclusion is invalid up to the

minimum limits of liability insurance required by Oklahoma statute as a condition

of operating a motor vehicle. See id. at 877. Therefore, because the statutory

minimum was $10,000, the automobile insurer was required to pay $10,000 on

each policy. See id. at 878. We conclude that under Nation, the household

exclusion limits defendants’ recovery to $10,000. See Pierce v. Oklahoma

Property & Cas. Ins. Co., 901 P.2d 819, 821 (Okla. 1995) (“In [Nation], we

invalidated, to the extent of the minimum coverage required by statute, an

exclusion which omitted from coverage all resident members of a household.”).

      The Myerses next argue that the policy was improperly amended from the

time of the application to the time the actual policy was mailed to them. They do

not dispute plaintiffs’ statement that the application stated that the policy booklet

superseded the application binder. Therefore, defendants are bound by the policy.




                                          -4-
      Finally, we find no abuse of discretion in the district court’s refusal to

certify a question to the Oklahoma Supreme Court because we conclude that

summary judgment was appropriate under prevailing Oklahoma state law. See

Allstate Ins. Co. v. Brown, 920 F.2d 664, 667 (10th Cir. 1990) (decision to certify

question to state supreme court is within discretion of federal district court).

      The judgment of the United States District Court for the Western District of

Oklahoma is AFFIRMED.



                                                     Entered for the Court



                                                     William F. Downes
                                                     District Judge




                                          -5-